—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about September 14, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts that, if committed by an adult, would have constituted robbery in the second degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was supported by legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning identification and credibility. To the extent that appellant is challenging the court’s denial of his motion to suppress identification testimony, we conclude that the motion was properly denied because the showup was justified by its close spatial and temporal proximity to the crime and was not unduly suggestive (see, People v Duuvon, 77 NY2d 541). Concur — Andrias, J. P., Lerner, Rubin, Buckley and Marlow, JJ.